Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 04/07/2021; is a continuation of 16240238, filed 01/04/2019 ,now U.S. Patent #11010541, 16240238 is a continuation of 15368320, filed 12/02/2016 ,now U.S. Patent #10229097, 15368320 is a continuation of 14461134, filed 08/15/2014 ,now U.S. Patent #9552341, 14461134 is a continuation of 12108190, filed 04/23/2008 ,now U.S. Patent #8819542; 12108190 Claims Priority from Provisional Application 60914623, filed 04/27/2007.

Information Disclosure Statement
A signed and dated copy of applicant’s IDS, which were filed on 05/11/2021, is attached to this Office Action.




    




    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent 8, 819, 542 issued 08/26/2014 to Patent Application 12/108,190 filed 07/23/2008 (hereinafter, “Patent ‘542”), in view of Claims 1-20 of U.S. Patent 11, 010, 541  issued 08/18/2021 to Patent Application 16/240,238 filed 01/07/2019 (hereinafter, “Patent ‘541”),

  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar method includes Web service document editing that is a native Web browser application . Update and stored web-intrinsic container…and automatically create a UI that is corresponded to XML editor frame work and web services schema...

As analyze by the Examiner (see the claim(s) comparison for details), it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interpret the current patent application; which describes method includes... specify construction of a web display to contain page components that display data from heterogeneous data sources having web services schemas to facilitate producing the web display; that further includes the steps said  automatically create a user interface with an editor framework and the web services schemas, and cause display of the user interface and the web display with the at least one page component of the page components...
in the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as described in the patent ‘542  in view of ‘541 …(i.e., … specify construction of a web display to contain page components that display data from heterogeneous data sources having web services schemas to facilitate producing the web display; that further includes the steps said  and automatically create a UI that is corresponded to XML editor frame work and web services schema..., and cause display of the user interface and the web display with the at least one page component of the page components......). ...
Thus, they are both exhibiting similar they are both exhibiting similar method for Web service document editing that is a native Web browser application . Update and stored web-intrinsic container…and automatically create a UI that is corresponded to XML editor frame work and web services schema... A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s).

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The Claims are comparing as following:
Claim(s) 1-20 of current application and Claim(s) 1-20 of  the Patent ‘542 and Claim(s) 1-20 of Patent ‘541 are compared as follows, 
  Current Application (Broad)
Patent ‘542+ Patent ‘541 (more specific)

Claim(s) 1-20
 
Claim(s) 1-20 of Patent ‘542 and Claim(s) 1- 20 of Patent ‘541

...specify construction of a web display to contain page components that display data from heterogeneous data sources having web services schemas to facilitate producing the web display; 

























automatically create a user interface with an editor framework and the web services schemas, the user interface to facilitate inputting data in fields determined from the web services schemas; 

and cause display of the user interface and the web display with the at least one page component of the page components















...web display specification specifying a plurality of page components included in a web display, the plurality of page components comprising data retrieved from a plurality of heterogeneous data sources; and a processor configured to: receive a first page component and a second page component included in the web display; obtain the data from the plurality of heterogeneous data sources at least in part by: locating a first interface description based on an address assigned to the first page component, the address having been created as unique to the first page component, and the first page component having been associated with one or more user-specific page component changes; 

analyzing the first interface description and constructing a first service interface based on the analyzing the first interface description; receiving first data from a first data source of the plurality of heterogeneous data sources using the first service interface to access the first data; and retrieving second data provided by a second data source of the plurality of heterogeneous data sources using a second service interface to access the second data, and wherein the first service interface is different from the second service interface;

construct the web display, displaying the first data associated with the first page component and the second data associated with the second page component; and control access of the first page component and/or the second page component based at least in part on one or more roles, the one or more roles corresponding to a set of one or more user privileges that allow a set of one or more actions, the set of one or more actions comprising one or more of reading, editing, annotating, and/or deleting. [Claim 1]


Claim 2...The system of claim 1, wherein the first service interface comprises a web services schema, describing a web service interface to the first data source of the plurality of heterogeneous data sources, and the web services schema is used to automatically create a user interface for inputting data in fields determined from the web service schema.



....and cause display of the web display with the page framework using the at least one page component of the page components, where the at least one page component allows for subsequent modification of the page framework. [Claim, 1 od Patent ‘541

....instructions further causing the one or more computers or other processing devices to: determine a user interface field and XML schema at a web service; where the construction of the web display is specified to use a web services invocation framework (WSIF) based on the page framework...[Claim 4 of Patent ‘541

Claim(s) 2-20

Claim(s) 2-20 of Patent ‘541, in view of Claim(s) 3-20 of Patent ‘542



Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims....in combination with filling “Terminal Disclaimed” and/or “Amending” claim(s) to overcome the nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of Patent ‘541 and Claim(s) 1-20 of patent ‘542.










Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1, 3-17 and 19-20 are rejected under 35 U.S.C. 103(a) under the pre-AIA , as being unpatentable over John Bergland et al., (“Lotus Workplace Web Content Management” - IBM, 2005 [hereinafter “Bergland”], in view Timmons  (US 20060259462 A1- filed 05/12/2005) [hereinafter “Timmons”],
          Regarding independent claim 1,  Bergland teaches: A non-transitory, machine-readable medium having machine-readable instructions thereon, which, when executed by one or more computers or other processing devices, cause the one or more computers or other processing devices to: specify construction of a web display to contain page components that display data from ...data sources having web services schemas to facilitate producing the web display,... and cause display of the user interface and the web display with the at least one page component of the page components. (Bergland discloses a Java edition; which is a browser based. See page 10.  Allows users to manage: Content and design of pages in a Web site; Framework and navigation of a Web site; and Creation, editing, approval, and publication process of a Web site's content. See pages 6-7…Moreover in Pages 175-176 section 5.2.13 “IMenu Component”, further incudes the steps said the IMenu Components such as Categories, Keywords, Authoring Templates, Site Areas and so forth are assigned URL links…Menus display links as images, icons with text, links with a summary, or many other combinations (see Figure 5-31 below or the assigned uniform resource locators assigned to the page components). Also, Bergland discloses aggregating content from various sources  and present it in a single, well-organized format.  See Page 8.  Leverages database technologies which store content.  See Page 11… Also, Bergland Pages 416-419. Further mentions the web services  to facilitate producing the web display ...For example see Fig(s)  9.3 and 9.4, illustrates the web page services as mapping schema ... Siteareas of Workplace Web Content Management and on the right hand side the Portal page hierarchy... display...Also Bergland discloses aggregating content from various sources... and present it in a single, well-organized format.  See Page 8.  Leverages database technologies which store content.  See Page 11....)

    PNG
    media_image1.png
    501
    428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    955
    944
    media_image2.png
    Greyscale


In addition, Bergland further teaches: specify construction of a web display to contain page components that display data from... data sources having web services schemas to facilitate producing the web display; that further includes the steps said  automatically create a user interface with an editor framework and the web services schemas... (Bergland discloses a Java edition; which is a browser based. See page 10.  Allows users to manage: Content and design of pages in a Web site; Framework and navigation of a Web site; and Creation, editing, approval, and publication process of a Web site's content. See pages 6-7…Moreover in Pages 175-176 section 5.2.13 “IMenu Component”, further incudes the steps said the IMenu...i.e., When a document is created, changed or deleted Menus are dynamically updated and the link lists display the recent changes. This eliminates the need for re-coding and prevents the possibility of having broken URL links... Menus display links as images, icons with text, links with a summary, or many other combinations (see Figure 5-31 above)...Also, In Bergland Pages 193-221 [Chapter 6 website is structured within a site framework], further mentions the contain page components that display data from... data sources having web services schemas to facilitate producing the web display...)

It is noted Bergland discloses specify construction of a web display to contain page components that display data from ...data sources having web services schemas to facilitate producing the web display...as describes above...
However, Bergland does not expressly teach the limitation said, ... a web display to contain page components that display data from heterogeneous data sources...
But the combination of Bergland and Timmons teach these limitations (Timmons provides the RCAS system to quickly build a summary page of news articles [page components] collected from many sources [Para 70 also see Fig. 2A and Para(s) 14-17, 42, 59-62 and 70-75]). For example: A portal is a Web site that aggregates dynamic content from different content providers. A well-known example of a Web portal is Yahoo.com which assembles content from a variety of sources, organizes it into certain categories (e.g., sports, news, financial, entertainment, shopping, and so forth), and makes the assembled content available to users (e.g., in Web pages). Portals are a useful tool in consolidating certain types of content [Para 11].)

    PNG
    media_image3.png
    639
    845
    media_image3.png
    Greyscale

Moreover, Timmons in Para(s) 15-16, further describing the generating a single document displaying items of content retrieved from one or more Web pages by parsing each of the one or more Web pages into its component objects then aggregating items of content corresponding to the particular objects into a single document for display…. and a content collection module for dynamically generating the page by extracting the particular items of content from the sources of content via the network using the objects and aggregating the particular items for display on the page.
In the BRI-Examiner is recognized as c... heterogeneous data sources into page component of the page components as claimed.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergland’s control enables the Content Author or Content Administrator to revert to a previously published version of that page to include a means said … a web display to contain page components that display data from heterogeneous data sources...…; as taught by Timmons. Because they are both from the analogous art of editing document in a heterogeneous computing environment. Therefore, the artisan would have well appreciated that Timmons’ dynamically generating the page by extracting the particular items of content from the sources of content via the network using the objects and aggregating the particular items for display on the page to Bergland teaching…, a Java edition; which is a browser based. …  Allows users to manage: Content and design of pages in a Web site; Framework and navigation of a Web site; and Creation, editing, approval, and publication process of a Web site's content. This is done in an iterative manner that provides Lotus Workplace Web Content Management (referred to as LWWCM in this document) helps to manage corporate content from initial creation to final Web presentation. This content can exist in different forms and formats within your organization. With Lotus Workplace Web Content Management, information can be freely distributed and instantly updated across all e-business applications, including Internet, intranet, and extranet Web sites [In Bergland Pg. 7 the third Para]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 3, Bergland and Timmons further disclose: where the specifying comprises associating the page components with uniform resource locators assigned to the page components,  ... (Bergland discloses a Java edition; which is a browser based. See page(s) 6-7,10, 107 and 118, allows users to manage: Content and design of pages in a Web site; Framework and navigation of a Web site; and Creation, editing, approval, and publication process of a Web site's content... The Remote Rendering Portlet makes a URL connection to Workplace Web Content Management to get content...wherein The Remote Rendering Portlet makes a URL connection to Workplace Web Content Management to get content…Moreover in Pages 175-176 section 5.2.13 “IMenu Component”, further incudes the steps said the IMenu...i.e., When a document is created, changed or deleted Menus are dynamically updated and the link lists display the recent changes. This eliminates the need for re-coding and prevents the possibility of having broken URL links... Menus display links as images, icons with text, links with a summary, or many other combinations (see Figure 5-31 above);
Moreover,  Bergland and Timmons further teach: ... and the page components are configured to be dragged and dropped to a new display; (Timmons describing that a user can, for example, draw a square or rectangle on screen and then "drag" particular content from a source into the drawn area on the page [Para 79]. Also, Timmons mentions the page components have their own URLs component comprises a URL [Fig. 2A and Para(s) 14-17, 42, 59-62 and 70-75]; where the  capture playback is done using a JavaScript interpreter and page layout/formatter within the browser [Para 77] (Examiner recognizes as a different object as claimed)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergland’s control enables the Content Author or Content Administrator to revert to a previously published version of that page to include a means said ... and the page components are configured to be dragged and dropped to a new display...; as taught by Timmons. Because they are both from the analogous art of editing document in a heterogeneous computing environment. Therefore, the artisan would have well appreciated that Timmons’ dynamically generating the page by extracting the particular items of content from the sources of content via the network using the objects and aggregating the particular items for display on the page to Bergland teaching…, a Java edition; which is a browser based. …  Allows users to manage: Content and design of pages in a Web site; Framework and navigation of a Web site; and Creation, editing, approval, and publication process of a Web site's content. This is done in an iterative manner that provides Lotus Workplace Web Content Management (referred to as LWWCM in this document) helps to manage corporate content from initial creation to final Web presentation. This content can exist in different forms and formats within your organization. With Lotus Workplace Web Content Management, information can be freely distributed and instantly updated across all e-business applications, including Internet, intranet, and extranet Web sites [In Bergland Pg. 7 the third Para]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 4, Bergland and Timmons further disclose: where changes to the page components are propagated back to an application corresponding to the web display. (Bergland in Pages 175-176 section 5.2.13 “IMenu Component”, further incudes the steps said the IMenu...i.e., When a document is created, changed or deleted Menus are dynamically updated and the link lists display the recent changes. This eliminates the need for re-coding and prevents the possibility of having broken URL links... Menus display links as images, icons with text, links with a summary, or many other combinations (see Figure 5-31 above)...Also, In Bergland Pages 193-221 [Chapter 6 website is structured within a site framework], further mentions the contain page components that display data from... data sources having web services schemas to facilitate producing the web display...)

Regarding Claim 5, Bergland and Timmons further disclose the machine-readable instructions further causing the one or more computers or other processing devices to: control access of at least one page component of the page components based at least in part on one or more roles, the one or more roles corresponding to a set of one or more user privileges that allow a set of one or more actions. (Bergland discloses the steps said Map Security Roles to users/groups to accessing the appropriate content type - See Pages 86-87. Also, Page 151-153- 5.3.3 Item and Component Security-)

Regarding Claim 6, Bergland and Timmons further disclose the machine-readable instructions further causing the one or more computers or other processing devices to: control display of the page components at least in part by converting at least one object from a particular heterogeneous data source of the heterogeneous data sources into at least one page component of the page components. (Timmons provides the RCAS system to quickly build a summary page of news articles [page components] collected from many sources [Para 70 also see Fig. 2A and Para(s) 14-17, 42, 59-62 and 70-75]). For example: A portal is a Web site that aggregates dynamic content from different content providers. A well-known example of a Web portal is Yahoo.com which assembles content from a variety of sources, organizes it into certain categories (e.g., sports, news, financial, entertainment, shopping, and so forth), and makes the assembled content available to users (e.g., in Web pages). Portals are a useful tool in consolidating certain types of content [Para 11].)

    PNG
    media_image3.png
    639
    845
    media_image3.png
    Greyscale

Moreover, Timmons in Para(s) 15-16, further describing the generating a single document displaying items of content retrieved from one or more Web pages by parsing each of the one or more Web pages into its component objects then aggregating items of content corresponding to the particular objects into a single document for display…. and a content collection module for dynamically generating the page by extracting the particular items of content from the sources of content via the network using the objects and aggregating the particular items for display on the page.
In the BRI-Examiner is recognized as converting at least one object from a particular heterogeneous data source of the heterogeneous data sources into at least one page component of the page components as claimed.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergland’s control enables the Content Author or Content Administrator to revert to a previously published version of that page to include a means said …control display of the page components at least in part by converting at least one object from a particular heterogeneous data source of the heterogeneous data sources into at least one page component of the page components…; as taught by Timmons. Because they are both from the analogous art of editing document in a heterogeneous computing environment. Therefore, the artisan would have well appreciated that Timmons’ dynamically generating the page by extracting the particular items of content from the sources of content via the network using the objects and aggregating the particular items for display on the page to Bergland teaching…, a Java edition; which is a browser based. …  Allows users to manage: Content and design of pages in a Web site; Framework and navigation of a Web site; and Creation, editing, approval, and publication process of a Web site's content. This is done in an iterative manner that provides Lotus Workplace Web Content Management (referred to as LWWCM in this document) helps to manage corporate content from initial creation to final Web presentation. This content can exist in different forms and formats within your organization. With Lotus Workplace Web Content Management, information can be freely distributed and instantly updated across all e-business applications, including Internet, intranet, and extranet Web sites [In Bergland Pg. 7 the third Para]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 7, Bergland and Timmons further disclose where the creating the user interface comprises constructing the user interface to allow access of different types of data. (Bergland in Pages 381-382  “8.9.2 Cache Recommendations for Components Types”, i.e., composite/creating component needs different, caching requirement on the components...it aggregates then HTML and Rich Text components offer flexibility; wherein  each connect tag can use different caching types components (i.e., Text Components, JSP components, Menu and Navigator components...).)

Regarding Claim 8, Bergland and Timmons further disclose , where at least one page component of the page components contains data that has been converted into a list format. (Bergland in Page(s) 7-8  “1.2.1 General concepts in Web content management”, describing variety of formats, based on user preferences and personalization (i.e., PDF, RSS, streaming...)). For Example: single piece of content could potentially be rendered in multiple ways. For example, a single item of content such as a news article could be presented in any of the
following ways:
– On a Web page in a variety of formats, based on user preferences and
personalization
– In a PDF file
– Downloaded to a PDA
– Streamed as an RSS feed
The content is the same, but the presentation may be adapted to best meet a user’s needs within the context of their specific role or preference...)

Regarding Claim 9, Bergland and Timmons further disclose , where clicking on elements of the list will access additional details. (Bergland in Pages 97-98 and Fig. 3-21, describing clicking on the links (i.e., elements) of the list will access additional details...)

Regarding Claim 10, Bergland and Timmons further disclose , wherein the list can be annotated. (Bergland in Pages 97-98 and Fig. 3.21 , describing clicking on the links (i.e., elements) of the list will access additional details...moreover, Bergland further discloses a Java edition; which is a browser based. See page 10.  Allows users to manage: Content and design of pages in a Web site; Framework and navigation of a Web site; and Creation, editing, approval, and publication process of a Web site's content. See pages 6-7…Moreover in Pages 175-176 section 5.2.13 “IMenu Component”, further incudes the steps said the IMenu Components such as Categories, Keywords, Authoring Templates, Site Areas and so forth are assigned URL links…Menus display links as images, icons with text, links with a summary, or many other combinations … Also, Bergland discloses aggregating content from various sources…Moreover, Bergland further mentions the Web site uses prefixes like NAV for navigators and MENU for menus;  Identify the different types of pages to be built in your site and look for common elements between the pages....additional information components to allow content creators to customize a Web page to their needs. A site can often be broken down into a set of page styles, such as Home page, content pages, menu pages, and so forth. They can then be deployed across the site to maximize reuse...)

Regarding Claim 11, Bergland and Timmons further disclose , wherein a page display of the web display has a nested layout. (Bergland in Page 163, describing the Site Framework is used by the Navigator and Menu design components to create a site map (also a navigator), navigation, breadcrumbs, and menus...[BRI as nested layout])

Regarding Claim 12, Bergland and Timmons further disclose, wherein the nested layout includes rows and columns in a cell defined by rows and columns. (Timmons in Para(s) 96-98, describing nested layout includes rows and columns in a cell defined by rows and columns...)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergland’s control enables the Content Author or Content Administrator to revert to a previously published version of that page to include a means said … wherein the nested layout includes rows and columns in a cell defined by rows and columns …; as taught by Timmons. Because they are both from the analogous art of editing document in a heterogeneous computing environment. Therefore, the artisan would have well appreciated that Timmons’ dynamically generating the page by extracting the particular items of content from the sources of content via the network using the objects and aggregating the particular items for display on the page to Bergland teaching…, a Java edition; which is a browser based. …  Allows users to manage: Content and design of pages in a Web site; Framework and navigation of a Web site; and Creation, editing, approval, and publication process of a Web site's content. This is done in an iterative manner that provides Lotus Workplace Web Content Management (referred to as LWWCM in this document) helps to manage corporate content from initial creation to final Web presentation. This content can exist in different forms and formats within your organization. With Lotus Workplace Web Content Management, information can be freely distributed and instantly updated across all e-business applications, including Internet, intranet, and extranet Web sites [In Bergland Pg. 7 the third Para]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 13, Bergland and Timmons further disclose , wherein the page components are configured to be dragged and dropped to change the nested layout. (Timmons Para 108, describing ... "TabBuilder" dialog 450 allows the user to create objects on a page with the mouse and then "drag" selected objects that have been saved to boxes on the page for display. Sources from several dissimilar sources (e.g., Web sites) can be combined to create a viewpoint page containing personalized content derived from different sources....In Timmons Para 12, further mentions Web portals typically provide users with certain capabilities to "customize" or "personalize" the information presented in the portal. A user may, for example, select the categories of information that are of interest (e.g., interested in news but not shopping). Some portals also enable users to indicate which categories are to be displayed in which portions of the Web page (e.g., news at the top of the Web page), select particular stocks to be included in financial portions of the Web page, and so forth. However, current solutions only provide limited customization capabilities and generally require users to select from items available in the catalog or repository of the portal operator....Also,  Timmons in Para(s) 96-98, describing the URL of a page have nested tables (containers)...)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergland’s control enables the Content Author or Content Administrator to revert to a previously published version of that page to include a means said … wherein the page components are configured to be dragged and dropped to change the nested layout …; as taught by Timmons. Because they are both from the analogous art of editing document in a heterogeneous computing environment. Therefore, the artisan would have well appreciated that Timmons’ dynamically generating the page by extracting the particular items of content from the sources of content via the network using the objects and aggregating the particular items for display on the page to Bergland teaching…, a Java edition; which is a browser based. …  Allows users to manage: Content and design of pages in a Web site; Framework and navigation of a Web site; and Creation, editing, approval, and publication process of a Web site's content. This is done in an iterative manner that provides Lotus Workplace Web Content Management (referred to as LWWCM in this document) helps to manage corporate content from initial creation to final Web presentation. This content can exist in different forms and formats within your organization. With Lotus Workplace Web Content Management, information can be freely distributed and instantly updated across all e-business applications, including Internet, intranet, and extranet Web sites [In Bergland Pg. 7 the third Para]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 14, Bergland and Timmons further disclose , where the changing comprises creating new rows and/or new columns. (Bergland in Page 163, describing the Site Framework is used by the Navigator and Menu design components to create a site map (also a navigator), navigation, breadcrumbs, and menus...[BRI as nested layout]...Moreover Bergland in Pages 278-284, further mentions the steps said Site Framework is used by the Navigator and Menu design components to create a site map...such as a three-column table presentation template to display most of the content files and a related links menu, such as Login, Tools, and Site Map. a  two-column table presentation template to format content in site areas that do not require the related links menu, such as Login, Tools, and Site Map. ) 

Regarding Claim 15, Bergland and Timmons further disclose , wherein the page components are defined as being positioned left, right, up, or down of a previous page layout location. (Bergland in Pages 309-315 “7.16.2 Reference the HTML formatting components in the left navigator component”, describing page components are defined as being positioned left, right, up, or down of a previous page layout location. ) 
Regarding Claim 16, Bergland and Timmons further disclose , wherein HTML corresponding to the web display is updated at a server as a result of the dragging and dropping. (Timmons Paras 78-79, describing the features said on the server, an HTML user interface ...presents various tools and capabilities enabling users to aggregate, organize, and syndicate content. A user can, for example, draw a square or rectangle on screen and then "drag" particular content from a source into the drawn area on the page ... the user interface layer at FIG. 3 is an mPortlet messaging layer 320. The mPorlet messaging layer is an optional component which enables a user to create messaging portlets (mPortlets) which may take action in response to events ...on the server... Timmons Para 108, describing ... "TabBuilder" dialog 450 allows the user to create objects on a page with the mouse and then "drag" selected objects that have been saved to boxes on the page for display. Sources from several dissimilar sources (e.g., Web sites) can be combined to create a viewpoint page containing personalized content derived from different sources....In Timmons Para 12, further mentions Web portals typically provide users with certain capabilities to "customize" or "personalize" the information presented in the portal....)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergland’s control enables the Content Author or Content Administrator to revert to a previously published version of that page to include a means said … wherein HTML corresponding to the web display is updated at a server as a result of the dragging and dropping …; as taught by Timmons. Because they are both from the analogous art of editing document in a heterogeneous computing environment. Therefore, the artisan would have well appreciated that Timmons’ dynamically generating the page by extracting the particular items of content from the sources of content via the network using the objects and aggregating the particular items for display on the page to Bergland teaching…, a Java edition; which is a browser based. …  Allows users to manage: Content and design of pages in a Web site; Framework and navigation of a Web site; and Creation, editing, approval, and publication process of a Web site's content. This is done in an iterative manner that provides Lotus Workplace Web Content Management (referred to as LWWCM in this document) helps to manage corporate content from initial creation to final Web presentation. This content can exist in different forms and formats within your organization. With Lotus Workplace Web Content Management, information can be freely distributed and instantly updated across all e-business applications, including Internet, intranet, and extranet Web sites [In Bergland Pg. 7 the third Para]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 17, Bergland and Timmons further disclose, wherein different rows can have different numbers of columns in the nested layout. (Timmons in Para(s) 96-98, describing nested layout includes rows and columns in a cell defined by rows and columns...) In the BRI, is recognized as different rows can have different numbers of columns...as claimed.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergland’s control enables the Content Author or Content Administrator to revert to a previously published version of that page to include a means said … wherein different rows can have different numbers of columns in the nested layout …; as taught by Timmons. Because they are both from the analogous art of editing document in a heterogeneous computing environment. Therefore, the artisan would have well appreciated that Timmons’ dynamically generating the page by extracting the particular items of content from the sources of content via the network using the objects and aggregating the particular items for display on the page to Bergland teaching…, a Java edition; which is a browser based. …  Allows users to manage: Content and design of pages in a Web site; Framework and navigation of a Web site; and Creation, editing, approval, and publication process of a Web site's content. This is done in an iterative manner that provides Lotus Workplace Web Content Management (referred to as LWWCM in this document) helps to manage corporate content from initial creation to final Web presentation. This content can exist in different forms and formats within your organization. With Lotus Workplace Web Content Management, information can be freely distributed and instantly updated across all e-business applications, including Internet, intranet, and extranet Web sites [In Bergland Pg. 7 the third Para]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claims 19 and 20, are fully incorporated similar subject of claim 1 cited above, and are similarly rejected along the same rationale.



Claim 18 is/are rejected under 35 U.S.C. 103(a) under the pre-AIA , as being unpatentable over John Bergland et al., (“Lotus Workplace Web Content Management” - IBM, 2005 [hereinafter “Bergland”], in view Timmons  (US 20060259462 A1- filed 05/12/2005) [hereinafter “Timmons”], and further in view of Mechkov  et al.(US 20070214239 A1- filed 03/10/2006) [hereinafter “Mechkov”].

Regarding Claim 18, Bergland and Timmons do not expressly teach the limitation said, wherein AJAX at a browser sends page layout instruction to a server to create new HTML for a page, and the AJAX updates the page at the browser without refresh. But the combination of Bergland and Timmons and Mechkov teach these limitations (in Mechkov Para(s) 24-26, describing the AJAX engine server control 38 contains computer code. Some of the computer code is written in a Microsoft .NET Framework-compatible language and is executed on the server. This is referred to as "server-side AJAX engine." The rest of the code is written in a cross-browser client scripting language, typically JavaScript. When the AJAX engine server control 38 is rendered by the CustomHtmlFormRender command, the client-side code will be incorporated into the HTML code for the web page 20. Additionally, the CustomHtmlFormRender command provides this client-side code with two pieces of information: the uniform resource locator (URL) of the web page 20 and the ClientID of the AJAX engine server control 38. When the web page 20 is viewed by the user, the client-side code is executed. The executed code creates part of the AJAX engine, referred to as the "client-side AJAX engine" which resides on the client 10...wherein, After the user interacts with an element of the web page 20 that invokes AJAX functionality (step 51), the do AJAX command is called, which in turn activates the client-side AJAX engine 50a. ... the user interacted with element 26, although any element may invoke AJAX functionality. The client-side AJAX engine 50a gathers all values of the input elements select elements in the web page 20 (step 52). These values are sent to the server-side AJAX engine 50b (step 53), so that they can be used for server-side processing as if a normal Postback is taking place. Sending these values to the server-side AJAX engine 50b results in advantageous preservation of characteristics of the web page 20, such as the ViewState, Event Validation, and page life cycle....)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergland and Timmons’ webpage constructing methods, to include a means said … wherein AJAX at a browser sends page layout instruction to a server to create new HTML for a page, and the AJAX updates the page at the browser without refresh …; as taught by Mechkov. Because they are from the analogous art of editing document in a heterogeneous computing environment. Therefore, the artisan would have well appreciated that Timmons’ dynamically generating the page by extracting the particular items of content from the sources of content via the network and Bergland’s IBM Lotus Workplace Web Content Management (referred to as LWWCM in this document) ...to the AJAX engine server of Mechkov...helps to manage corporate content from initial creation to final Web presentation. This content can exist in different forms and formats within your organization. With Lotus Workplace Web Content Management, information can be freely distributed and instantly updated across all e-business applications, including Internet, intranet, and extranet Web sites [In Bergland Pg. 7 the third Para]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dong (“US 20070130293 A1” –filed 11/28/2006 [hereinafter “Dong”], relates to technology, called as AJAX (Asynchronous and JavaScript XML), for asynchronous web is developed for refreshing part of a page instead of refreshing the whole page on every interaction between the user and application. ... And the processing time of the web server is saved because much of the processing is performed at client side [Abstract and Para(s) 5-9].
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/Primary Examiner, Art Unit 2177